Citation Nr: 0621692	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-21 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. G. 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1952 to April 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.  

In August 2005, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is of record.  Since the hearing, the veteran 
submitted additional evidence and waived the right to have 
the evidence initially considered by the RO.  


FINDINGS OF FACT

1. In a rating decision in July 1953, the RO denied service 
connection for a low back disability on the basis that it 
pre-existed active service and was not aggravated during 
service; after the veteran was notified of the adverse 
determination and of her right to appeal, she did not 
initiate an appeal and the rating decision became final.  

2. The evidence received since the July 1953 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim.   


CONCLUSIONS OF LAW

1. The rating decision in July 1953 by the RO, denying 
service connection for a low back disability is final.  
Veterans Regulation No. 2(a), pt. II, par. III; Department 
of Veterans Affairs Regulation 1008 and 1009; effective 
January 25, 1936, to December 31, 1957.  
2. New and material evidence has not been presented since the 
1953 rating decision and the claim of service connection for 
a low back disability is not reopened.  38 U.S.C.A. §§ 5108, 
7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2005). 

      The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In a new and material evidence claim, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, No. 04-181 (U. S. Vet. App. March 31, 
2006). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 


The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As required, the RO provided pre-adjudication VCAA notice by 
letter, dated in December 2001.  The notice included the type 
of evidence needed to substantiate the claim to reopen, 
namely, new and material evidence, and the type of evidence 
needed to substantiate the underlying claim of service 
connection, that is, evidence of aggravation of a pre-
existing condition.  The veteran was informed that VA would 
obtain VA records and that she could submit private medical 
records or with her authorization VA would obtain any such 
records on her behalf.  She was asked to submit evidence, 
which would include that in her possession.  The notice 
included the general provision for the effective date of the 
new and material claim, that is, the date of receipt of the 
claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim, except for 
the degree of disability assignable). 

To the extent that the degree of disability assignable was 
not provided, since the claim of service connection is not 
reopened, the rating of the disability is moot.  Any defect 
with respect to the notice of degree of disability assignable 
under Dingess at 19 Vet. App. 473 has not prejudiced the 
veteran's claim.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim, but no further assistance to the 
veteran is required to comply with the duty to assist.



REASONS AND BASIS FOR FINDINGS AND CONCLUSIONS

Procedural and Factual Background

In July 1953, the RO denied service connection for a low back 
disability on the basis that a low back disorder pre-existed 
service and was not aggravated during service.  After 
providing notice of the adverse determination and of the 
right to appeal, the veteran did not appeal the rating 
decision.  By operation of law, the rating decision in July 
1953 became final.  Veterans Regulation No. 2(a), pt. II, 
par. III; Department of Veterans Affairs Regulation 1008 and 
1009; effective January 25, 1936, to December 31, 1957.  

An unappealed determination by the RO is final based on the 
evidence of record at the time the determination.  38 
U.S.C.A. § 7105.  However, if new and material evidence is 
presented, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a). 

The additional evidence must tend to prove the merits of the 
claim as to the essential element that was the specified 
basis for the previous denial of the claim. Sutton v. Brown, 
9 Vet. App. 553, 562 (1996) (citing Evans v. Brown, 
9 Vet. App. 273, 283 (1996)).  

For the purpose of reopening a claim the credibility of newly 
received evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  However, in a new and material claim, 
the benefit-of-the-doubt standard of proof does not apply 
unless the threshold burden of submitting new and material 
evidence to reopen has been met.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

Regardless of how the RO ruled on the question of reopening, 
the Board must determine whether new and material evidence 
has been submitted since the RO's July 1953 rating decision, 
because the Board does not have jurisdiction to consider the 
claim unless the veteran submits new and material evidence.  
Therefore, the first determination that the Board must make, 
is whether the veteran has submitted new and material 
evidence to reopen the claim.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  

Evidence Previously Considered

The evidence of record in July 1953 included the service 
medical records, a June 1953 certificate from a private 
physician, and a lay statement from a family member.  

The service medical records do not contain the report of the 
entrance examination.  In January 1953, the veteran was seen 
for a complaint of left leg pain, radiating from the left hip 
to the toes, which had begun 11 days earlier.  History of 
included repeated attacks of severe low back pain with the 
original episode being associated with chills, fever, 
headache, nausea, and a stiff neck.  The most recent attack 
was characterized by severe low back pain associated with 
left posterior leg pain.  There were no neurological signs 
and the pain disappeared in a matter of hours after 
medication was given.  The neurological evaluation was 
negative.  The diagnosis was neuralgia of left sciatic nerve, 
of undetermined cause, existed prior to enlistment.  

In February 1953, the veteran was hospitalized for symptoms 
of headache, stiff neck, back pain, and left leg pain and 
weakness.  The history of past symptoms was noted and that 
she had had repeated episodes of back and leg pain for 
several years, when the first episode was associated with 
fever but was otherwise similar to the recent attacks.  On 
neurological evaluation, she had weakness in the 
dorsiflexors, invertors, and evertors of the left ankle.  
There was a slight sensory segmental neuralgia involving the 
L5 and S1 distribution on the left.  There was impairment of 
straight leg raising on the left and a positive Lasegue's 
test.  In March 1953,  myelogram revealed a left L4 and L5 
space myelographic defect.  She improved on conservative 
treatment.  In March 1953, the diagnosis was changed to 
neuralgia of the left sciatica nerve with a herniated disc 
being the probable cause.  After a review 
of the hospital record, a Medical Board Survey found that the 
veteran did not meet the minimum standards for enlistment and 
she was found unfit for service by reason of physical 
disability that was neither incurred nor aggravated by 
service.  

In June 1953, a private physician stated that he treated the 
veteran in August 1950 for headache, stiff neck, and fever 
for which the veteran had been hospitalized for eight days, 
that she had had some signs of weakness in adduction of the 
left thigh, that following the hospitalization she still had 
some slight stiffness in the legs, and that after service in 
May 1953, she was hospitalized for headache, fever, chills, 
malaise, and stiff neck from which she recovered. 

In a June 1953 statement, a family member stated that from 
1950 to 1953 the veteran had had minor attacks of fever and 
pain but she had fully recovered from each attack, and that 
during her boot camp training, she had little or no trouble 
but at her duty station she carried heavy articles which 
caused irritation.  

Additional Evidence

The claim was previously denied because it was determined 
that a low back disorder pre-existed active service and was 
not aggravated during service.  For the additional evidence 
to be new and material, it must relate to either the 
unestablished fact that a low back disorder did not pre-
existed active service or, if it did, that it was aggravated 
during service.  

The additional evidence received since the July 1953 rating 
decision consists of the following.  

A summary of private clinic records from 1948 to 1973 show 
that in 1948 the veteran complained of headaches and she was 
hospitalized for non-paralytic polio and she had a complete 
recovery.  In May 1953, she was treated for acute meningitis.  
In 1957, she had numbness and pain in the left leg, and 
although she was referred for possible disc disease, it was 
felt that she had a left sacroiliac sprain.  In March 1959, 
an X-ray revealed sacralization of L5. 

Private clinical records from 1950 to 1959 show that in 1950 
it was reported that the veteran still had some stiffness in 
her legs. In November 1958, she was treated for a left 
sacroiliac sprain.  In February 1998, X-rays revealed 
congenital sacralization of L5 but no fracture or subluxation 
and the disc spaces were fairly well preserved.  

In a statement, dated in May 2003, the veteran's husband 
stated that he had known his wife since 1947 and she never 
had any problems with her back at that time.  

In a statement, received in September 2005, a friend of the 
veteran stated that she and the veteran had bowled together 
in 1948.  

The record also contains photographs of the veteran in 
physical activities during high school.  

The veteran testified that her service entrance physical 
examination did not reveal a low back disability, that prior 
to service entrance she did not have any sort of back 
condition, that she had no problems performing in boot camp, 
and that she injured her back lifting and moving heavy 
objects. She stated that she had not reinjured her back after 
service. The veteran's husband testified that prior to 
service the veteran had been able to bowl and roller skate 
without any problem.  

Analysis

Although the evidentiary standard for rebutting the 
presumption of soundness has been changed, the change did not 
create a new cause of action and is not a basis for reopening 
the veteran's claim.  Routen v. West, 142 F.3d 1434, 1440 
(1998) (A change in the evidentiary standard required to 
rebut a presumption is not considered 


evidence, but rather is procedural in nature.); Hicks v. 
West, 12 Vet. App. 86, 91 (1998) (the failure to apply or 
misapplication of the presumption of aggravation is not a 
form of "new and material evidence" for reopening).

The private clinical records from 1948 to 1998 indicate that 
prior to service in 1950 the veteran was treated for symptoms 
affecting the lower extremities consistent with the symptoms 
reported during service, which was also consistent with the 
history of episodes of back and leg pain for several years 
prior to service.  This evidence opposes rather than supports 
the claim as it shows pre-service symptoms similar in nature 
and in degree to the symptoms in service. 

As for the remaining medical records, other than 
sacralization of L5, a congenital abnormality, which is not a 
disease for the purpose of VA disability compensation, 
38 C.F.R. § 3.303, there is no evidence of current low back 
pathology, which opposes rather than supports that the 
symptoms in service represented aggravation, that is, a 
permanent increase in the pre-existing condition. 

As for the statements and testimony of the veteran and her 
husband, while they are competent to describe symptoms, they 
are not qualified to express an opinion that requires medical 
knowledge, pertaining to the cause of the symptoms.  Spalding 
v. Brown, 10 Vet. App. 6, 11 (1996) (a new statement from the 
veteran indicating additional symptoms during service, while 
competent from a lay standpoint, was not probative as to 
whether this demonstrated an increase in disability as 
opposed to a temporary exacerbation.)  

For these reasons, the additional evidence is not new and 
material as it does not relate to an unestablished fact 
necessary to substantiate the claim, that is, either a pre-
existing condition was not present or that the pre-existing 
condition was aggravated.  
 
                                                                          
(The Order follows on the next page.)




ORDER

As new and material evidence has not been presented, the 
claim of service connection for low back disability is not 
reopened and the appeal is denied. 




______________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


